Notice of Allowability
The Applicant’s amendments dated 6/7/2022 have been entered and fully considered. Claims 1 and 3-6 have been amended. Claim 2 is cancelled. Claims 1 and 3-12 are pending and they are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the independent claim 1 was RUDOLPH (EP-2168750-A1, and its English translation), hereinafter RUDOPLH.
RUDOLPH discloses an insert molding apparatus that comprises of a lower mold including a seating part on which an insert member including a through-hole is seated; an upper mold mounted on the lower mold and configured to receive the insert member seated on the seating part; and a first fixing part including: a first head provided in the lower mold and inserted into the through-hole of the insert member when the insert member is seated, and a first drive unit configured to move the first head, wherein the first drive unit is moved to adjust a length by which the first head is inserted into the through-hole. 
RUDOLPH, however, fails to disclose that the first drive unit includes: a drive gear; a driven gear engaged with the drive gear and including: a first surface, and a second surface facing away from the first surface and having a step area concavely formed from at least a partial area of the first surface toward the second surface; a shaft mounted on the second surface of the driven gear and connected with the first head; and a support part brought into contact with the first surface of the driven gear and configured to support the driven gear, and wherein a contact point between the support part and the first surface is changed based on rotation of the driven gear, and the first head is moved based on the contact point.
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified the teachings of RUDOLPH to arrive at the invention as claimed. As such claim 1 and its dependent claims 3-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748